Citation Nr: 0828001	
Decision Date: 08/19/08    Archive Date: 08/28/08

DOCKET NO.  05-19 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel




INTRODUCTION

The veteran had active service from May 1945 to October 1946 
and November 1947 to December 1972.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2005 by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).


FINDINGS OF FACT

1.  Service connection was not in effect for any disability 
at the time of the veteran's death.  

2.  The cause of death was carcinoma of ampulla of Vater.

3.  Carcinoma of ampulla of Vater was not manifested during 
service or within one year of separation from service and was 
not related to service.


CONCLUSION OF LAW

A disease or injury of service origin did not cause or 
contribute substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. §§ 1310, 5107(b) (West 2002); 
38 C.F.R. § 3.312 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide.  

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his death; (2) 
an explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service connected.  Hupp v. Nicholson, 21 
Vet. App. 342, 352-53 (2007).  While there are particularized 
notice obligations with respect to a claim for DIC benefits, 
there is no preliminary obligation on the part of VA to 
conduct a predecisional adjudication of the claim prior to 
providing a section 5103(a)-compliant notice.

In September 2004, the agency of original jurisdiction (AOJ) 
sent a letter to the appellant providing the notice required 
by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), as 
interpreted by Hupp v. Nicholson.  Although the appellant was 
not provided with notice of the effective date and disability 
rating regulations, because the claim has been denied, any 
question as to the appropriate disability rating or effective 
date is moot, and there can be no failure-to-notify prejudice 
to the appellant.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  VA has also done everything reasonably 
possible to assist the appellant with respect to her claim 
for benefits, such as obtaining medical records.  
Consequently, the Board finds that the claim is ready for 
adjudication.  

Service Connection for Cause of Death

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  The 
death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or the 
contributory cause of death.  38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. §§ 3.303(a), 3.312 (2007).  A service-connected 
disability is the principal cause of death when that 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b) (2007).  
A contributory cause of death must be causally connected to 
the death and must have contributed substantially or 
materially to death, combined to cause death, or aided or 
lent assistance to the production of death.  38 C.F.R. § 
3.312(c)(1) (2007).  For a service-connected disability to 
constitute a contributory cause, it must contribute 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2007).

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  

The death certificate shows the veteran died on February [redacted], 
2004, at age 76, from carcinoma of the ampulla of Vater.  
There was no autopsy.  He died in a private hospital and 
records of his final hospitalization have been obtained.  

The ampulla of Vater or ampulla hepatopancreatica is the 
dilation formed by the junction of the common bile and the 
pancreatic ducts proximal to their opening into the lumen of 
the duodenum.  Dorland's Illustrated Medical Dictionary, 63 
(28th ed. 1994).  

Service connection was not in effect for any disability at 
the time of the veteran's death.  

The veteran's service medical records do not contain any 
complaint, finding, or treatment for carcinoma and an April 
1973 VA examination record reports that there was no 
adenopathy.  

In 2002, the veteran was found to have metastatic 
adenocarcinoma, which metastasized to areas including the 
liver, bile duct, biliary tract, and the ampulla of Vater.  
This carcinoma was determined to be unrelated to an earlier 
melanoma on the parotid bed and supraclavicular region, which 
had been in remission since a parotidectomy in 1989.  See 
generally Spremulli and Baptist Health System records.  

The appellant contends that the veteran's carcinoma was 
caused by in-service exposure to herbicides.  The veteran's 
service personnel records reveal that he served in the 
Republic of Vietnam.  As such, he is presumed to have been 
exposed to an herbicide agent.  See 38 C.F.R. § 3.307 
(a)(6)(iii) (2006).  Neither adenocarcinoma nor carcinoma of 
ampulla of Vater is a disease presumptively associated with 
exposure to herbicide agents under VA regulations, however.  
See 38 C.F.R. § 3.309 (e) (2006).  As such, service 
connection on a presumptive basis is not warranted.  

Pursuant to the Veterans Education and Benefits Expansion Act 
of 2001, the Secretary of Veterans Affairs has reviewed 
studies by the National Academy of Sciences (NAS) and has 
concluded that the credible evidence against an association 
between herbicide exposure and hepatobiliary cancer outweighs 
the credible evidence for such an association, and has 
determined that a positive association does not exist.  He 
has also determined that there is no positive association 
between exposure to herbicides and any other condition for 
which he has not specifically determined that a presumption 
of service connection is warranted.  72 Fed. Reg. 32396, 
32397, 32407 (June 12, 2007).  

The appellant is not precluded from establishing service 
connection for the cause of the veteran's death on a direct 
basis rather than a presumptive one.  See Combee v. Brown, 34 
F. 3d 1039, 1042 (Fed. Cir. 1994).  In this case, the 
competent evidence does not indicate that the veteran's 
carcinoma was incurred in service or that it is causally 
related to service.  The carcinoma was not diagnosed until 
2002, approximately 30 years after separation from service, 
and the evidence does not contain any competent evidence 
which links the carcinoma to service.  Maxson v. Gober, 230 
F.3rd. 1330, 1333 (Fed. Cir. 2000) (lapse of time is a factor 
for consideration in deciding a service connection claim).  

Although the appellant has argued that there is a link 
between the veteran's fatal cancer and exposure to herbicides 
in Vietnam, as a layperson, she is not competent to comment 
on the etiology of a medical disorder.  See Espiritu v. 
Derwinski, 2 Vet. App. 492.  The findings of the NAS, as 
reviewed by the Secretary of VA and published in the Federal 
Register outweigh her speculation as a lay witness. 
Additionally, the Board notes that since the evidence and 
information of record do not indicate any association between 
service and carcinoma of ampulla of Vater so many years 
later, a medical opinion is not required to decide the claim.  
See 38 C.F.R. § 3.159(c)(4) (2007).  

The Board sympathizes with the appellant in the loss of her 
husband and recognizes his many years of faithful service.  
However, our decisions must be based on the facts and the 
weight of those facts in this case is against the claim.  The 
preponderance of evidence is simply against any connection 
between the veteran's service, including any herbicide 
exposure in service, and the cause of the veteran's death.  
Consequently, service connection for cause of death must be 
denied.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
C. R. OLSON
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


